department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date legend org - organization name xx--date address - address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals a substantial part of your earnings inure to the benefit of your members a substantial part of your activities do not further an exempt_purpose contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations internal_revenue_service department of the treasury internal_revenue_service te_ge eo exam commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx 20xx tax identification_number ein explanations of items legend org - organization name state co-1 through co-16 - xx - date city - city county - county state - through 16‘ companies issue whether the org is still exempt under internal_revenue_code irc sec_501 articles of incorporation facts the org hereinafter referred to as organization or org is a state non-profit public benefit organization org's articles of incorporation state it was formed to promote competitive amateur athletic teams from county in state regional and national competition within the meaning of c of the irc the articles also provide that no part of its net_income or assets will inure to the benefit of any director officer or member form application_for recognition of exemption in its application_for recognition of exemption the organization states its purpose is to support national and international amateur athletic cheerleading competition through - raising public and private support for cheerleading teams to attend national and international competitions hosting public demonstrations to raise awareness of cheerleading as an athletic discipline hosting cheerleading training clinics for beginning and advance cheerleaders - - the organization stated that its main source_of_income would be from donations by public corporations and private individuals membership dues and fundraising events it fundraising program will consist of fundraising activities at public athletic venues in which corporate sponsors make contributions to participating non-profit organizations determination_letter the organization received its exemption_letter in may of 20xx effective march 20xx during its advance_ruling period the organization was determined to be exempt from federal_income_tax under a of irc as described in sec_501 the organization was further classified to be a publicly_supported_organization described in sec_509 and sec_170 of the irc correspondence received september 20xx stated the organization is classified as a a form 886-a catalog number 20810w - page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org bylaws year period ended 20xx 20xx explanations of items tax identification_number ein the org’s amended its bylaws in 20xx its objective and purpose is to promote and support curricular and athletic achievements for people of all ages the organization is a membership_organization the amended bylaws state membership qualifications as follows the qualifications for membership in this corporation are to be a person or corporation interested in promoting and supporting curricular and athletic achievements personal and corporate members shall each pay the dues prescribed by the board_of directors further personal members shall commit to those hours of volunteer service or payment of a contribution in lieu of volunteer service as the board_of directors may determine membership in the tax years under audit 20xx and 20xx the organization had members membership is made up of primarily parents of student athletes the membership packet for the may 20xx through april 20xx season includes a welcome letter from the president venue dress code rules what to expect distribution of funds educational expense requests request for transfer form and membership plans the welcome letter in the membership packets states the following although we do not claim to cover your entire cost of extra expenses we do feel that becoming an active member of the org will allow you to accumulate tax free funds to help defray your expenses the organization list eight venues it volunteers at co-1 co-2 co-3 co-4 co-5 co-6 co-7 co-8 and co-9 the organization requires tuition request private and extra classes with co-10 to be submitted by the payment of each month requests made after the will be used for the next month’s tuition or educational expense payments are made directly to an accredited school requests can be made for room and board board deposits tuition and extended expenses to receive tuition request payments the individual must be an active and current member of the organization the transfer request must be submitted by the submission date the individual must have balance availability and have the original or photo copy receipt from school activities sports venues form 886-a catalog number 20810w - page__2 publish no irs gov department of the treasury-internal revenue service 886-a form evga schedule number or exhibit explanations of items name of taxpayer year period ended org 20xx 20xx the organization’s main activity is volunteering at sporting events to work in concession stands the organization supplies the workers and the concession company supplies the inventory and supplies needed in the stand once a member joins the organization and pays their membership dues they are invited to join the organization’s e-group which is used to post and sign up for events tax identification_number ein two contracts the organization worked at in 20xx and 20xx were provided the first contract with the co-5 in city covers the period of september 20xx to july 20xx the contract states that in exchange for the conduct of the concession operations the organization will receive a percentage of the total gross_receipts from the concession operations determined by a pay per person scale the second contract is with co-11 in city entered into on march 20xx the contract states that in exchange for supplying volunteers to work and sell concessions the organization will receive of profits earned all volunteers must sign an acknowledgement and release form before performing any services in 20xx the organization worked at eight event venues and earned a total of dollar_figure for work performed at approximately events co-5 co-2 co-11 co-12 co-13 coo-14 co-15 co-16 total scholarships the organization’s second activity in conjunction with its fundraising is granting scholarships to members’ children for cost of tuition books etc from the monies received from the fundraising venues each member is granted a scholarship based on the amount he or she contributes to the organization through fundraising at the sporting events the members’ scholarship amount is determined based on the funds he or she raises the amount requested cannot exceed the amount in the members’ account to request a scholarship each member must submit a request for transfer form along with receipts for the amount requested the details requested on the form includes the member’s name date of the request child’s name program group amount and payee name for the check scholarships are distributed based on membership status and the number of fundraising events attended provided the members participated in volunteering events and does not request more than he she has contributed the request will be granted a check would then be written by the treasurer and issued to the school co-11 or parent based on the details of the request form 886-a department of the treasury-internal revenue service catalog number 20810w -_-publish no irs gov page schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org year period ended 20xx 20xx tax identification_number ein a sample of the organization’s request for transfer forms in 20xx and 20xx show that all payments made to academic institutions or co-10 were earmarked for a specific member child’s tuition or for reimbursement directly to the member for a child’s cost of college books travel or apparel the members submitted a request for transfer form which included the member's name child’s name program amount requested name the check should be written and reason for the request in 20xx and 20xx the organization granted dollar_figure and dollar_figure in scholarships to members’ children this was the organization’s primary expense in both years under audit the president provided a statement in response to information_document_request that it is the understanding of organization that all participants in each program or school athletic program that receives the requested monies will benefit from the members request in reply to information_document_request the organization stated that no public scholarships were given in 20xx due to lack of surplus there were no records of public scholarships distributed before 20xx when there was a surplus in 20xx a committee of two board members and two general members was formed scholarship applicants submitted two essays and a recommendation letter each essay and letter was independently graded and ranked all applications received scholarships the amounts were determined by ranking law sec_501 provides that organizations organized and operated exclusively for charitable education religious scientific testing for public safety literary or to foster national or international sports or the prevention of cruelty to children or animals is exempt the code section also requires that there be no inurement of earnings to private shareholders or individuals sec_1_501_c_3_-1 states that an organization is operated exclusively for it engages primarily in activities which accomplish one or more of such exempt exempt purposes if purposes specified in sec_501 it goes on to say that an organization will not be regarded as operating exclusively for exempt purposes if more than an insubstantial part of its activities is for a non-exempt purpose the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes 326_us_279 90_led_67 66_sct_112 92_tc_1053 sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibil form 886-a rev date explanations of items tax identification_number ein name of taxpayer org sec_1_501_c_3_-1 provides that an organization is not organized or operated for purposes of sec_501 if requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests it serves a private rather than public interest to meet this year period ended 20xx 20xx in determining the effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued rev_proc 20xx-52 20xx8-30 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented rev_proc 20xx-52 20xx-30 irb taxpayer’s position in discussion with the taxpayer's representative on march 20xx the representative agrees to the revocation government’s position the org is not operated exclusively for exempt purposes its earnings inure to the benefit of its members who participate in fundraising more than an insubstantial part of its activities is in furtherance of a nonexempt purpose of reducing costs to members the org earnings inure to the benefit of its members the members receive a direct benefit in proportion to their participation at fundraising events the org requires members to submit a request for transfer for all payments requests show amounts paid to each institution are earmarked for a specific child’s athletic or academic tuition fees the payments benefit the individual child rather than the institution as a whole as a result the org’s activities result in the inurement of its income to its members the org’s bylaws state that the organization is to promote and support curricular and athletic achievements for people of all ages however the system in place does not benefit the public as a whole instead it benefits the individual member and their children form a catalog number 20810w page_5 -_-publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit tax identification_number ein explanations of items form pages tren name of taxpayer org the organization’s only activity is operating a concession stand at sporting venues to fundraise for members fundraising in itself is not generally a charitable activity fundraising is a means for an organization to raise income for use in its charitable or educational programs an organization that is created to raise funds to donate to another charitable_organization may have fundraising as its only activity for example an organization set up to raise money to support the local library this type of organization is exempt because all income raised is donated to the local library unlike the present case in which the income earned is earmarked for members and their children’s educational or athletic fees year period ended 20xx 20xx the org’s purpose is to raise funds for members this is not an exempt activity an organization does not qualify to be exempt if more than an insubstantial part of its activities is for a nonexempt purpose in the case of the org of its activities are for a nonexempt purpose therefore the organization does not qualify to be exempt under sec_501 of the irc effective date of revocation while revocation of a determination_letter is generally not retroactive revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked rev_proc 20xx-52 20xx-30 irb in cases where revocation is due to a material_change inconsistent with in this case the agent recommends retroactive revocation of the determination_letter because the organization operated in a manner inconsistent with its exempt status under sec_501 therefore it is recommended that revocation be effective as of january 20xx conclusion the exempt status of the org should be revoked because a substantial part of its earnings inure to the benefit of its members and a substantial part of its activities do not further an exempt_purpose the agent recommends retroactive revocation of the determination_letter because the organization operated in a manner inconsistent with its exempt status under sec_501 therefore it is recommended that revocation be effective as of january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
